On demurrer pleadings are construed against the pleader. One can not be the "holder" of a negotiable instrument, in the legal sense of the word, unless it comes into his hands as an unconditional, prima facie enforceable obligation of the party executing it. Code, § 14-102, catchword "holder." The note sued on is a negotiable instrument and the defendant admitted in his answer that the plaintiff was the holder thereof in order to be entitled to the opening and concluding argument. Such admission was a necessary prerequisite to such a right. Farmers  Merchants Bank of Brewton v.Brantley, 20 Ga. App. 774 (93 S.E. 237), and cit. The allegation that the note was conditionally delivered is inconsistent with the admission that the plaintiff was the holder. As stated by Judge Russell in the case of Thompson v.Carter, 6 Ga. App. 604 (65 S.E. 599), the conditional delivery of the note to the payee would be equivalent to delivering it to a third person to be delivered to the payee upon the happening of a condition. If the condition is never complied with or does not come to pass the note can not be said to have been delivered to the payee and that he is the holder. I do not concede that the effort on the part of the defendant to plead a conditional delivery is successful, but assuming that it is, he can not admit unconditional delivery in one breath and deny it in another under the facts of this case where the rule permitting inconsistent defenses is not applicable. Fowler v. Johnson,151 Ga. 122 (106 S.E. 90); Kirkpatrick v. Faw, 184 Ga. 170
(190 S.E. 566). The defense as to a conditional delivery can not be upheld under the pleadings. *Page 606